We agree that the verdict was contrary to the weight of the evidence. However, the proof adduced in support of plaintiff’s version of the accident was not incredible as a matter of law. The dispute as to how the accident occurred was one involving the credibility of the witnesses; and, under the circumstances disclosed by this record, it was error to direct a verdict for defendant. (Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241; Ruthizer v. Bass Dress Corp., 264 App. Div. 372.) Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.